Orders, Family Court, New York County (Gloria Sosa-Lintner, J.), both entered on or about December 20, 1996, which, inter alia, terminated the parental rights of respondent-appellant and transferred and committed custody and guardianship of the two children to the Commissioner of Social Services and St. Vincent’s Services, Inc. for purposes of adoption, unanimously affirmed, without costs.
In light of the clear and convincing evidence that respondent-appellant failed to visit or communicate with the subject children for extended periods, including the six months immediately prior to the filing of the instant petition even though he was able to do so, Family Court appropriately terminated his parental rights on the ground of abandonment (Social Services Law § 384-b [4] [b]; Matter of Reality Rashida J., 206 AD2d 315). Respondent-appellant’s periodic incarceration did not excuse his failure to communicate with his children (Matter of Keisha B., 209 AD2d 355, lv denied 85 NY2d 803). Concur— Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.